 

Exhibit 10.1

EMPLOYMENT AGREEMENT

                THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of
March 29, 2010 (the “Effective Date”), by and between Richard Leparmentier
(“Employee”) and MAKO Surgical Corp. (“Company”).

1.                   Employment

                On the terms and conditions set forth in this Agreement, the
Company hereby employs the Employee as its Senior Vice President of Engineering
for a one (1) year period commencing effective as of the Effective Date (in
total, the “Term”).  This Agreement is subject to renewal by the mutual written
agreement of the parties on terms and conditions mutually agreed to by the
parties at the time of renewal.  In the event either party does not intend to
renew the Agreement following expiration of the initial (1) year term, ninety
(90) days written advance notice shall be given to the other party (a “Notice of
Non-Renewal”).  If no such Notice of Non-Renewal is given this Agreement shall
automatically renew for one (1) year terms. In the event of non-renewal by the
Company, the Company shall, with delivery of its Notice of Non-Renewal, provide
Employee with written notice of its election to either (a) pay Employee
severance in accordance with Section 3(c) hereto in consideration for the
non-competition covenants contained in Section 5(b); or (b) waive the rights to
enforcement of and release Employee from obligations of the non-competition
covenants contained in Section 5(b).

                The Employee hereby accepts such employment and agrees to
perform the services and duties required on an exclusive (except as agreed to in
writing by Board of Directors of the Company (the “Board”)) and full‑time
basis.  Employee hereby represents and warrants that he is under no contractual,
legal, or other impediment to performing the services required under this
Agreement. Nothing herein contained shall prohibit the Employee from investing
or trading in stocks, bonds, commodities, or other securities or forms of
investment, including real estate property, as long as such activities do not
require an unreasonable amount of time by the Employee, and do not otherwise
conflict with any policy of the Company, adversely affect the interest of the
Company or run afoul of covenants contained in this Agreement. 

                The Employee further agrees that he will use his best efforts to
perform his duties hereunder to the best of his ability in accordance with
Company policies, and in a diligent, proper and workmanlike manner.  In the
performance of Employee’s duties, he shall be subject to the direction,
supervision and control of the Company’s President and CEO.  The Employee shall
have supervision and control over the day-to-day business and affairs as
described in a Job Description document on file with the Human Resources
Department of Company, as updated from time to time and acknowledged by Employee
(the “Job Responsibilities”).  Employee will perform his duties and
responsibilities under this Agreement based out of the offices of the Company
located in South Florida and shall travel to such other locations as the Company
may reasonably direct.

 

MAKO Employment Agreement – R. Leparmentier

 

--------------------------------------------------------------------------------


 

 

2.                   Compensation

                During the term of employment under this Agreement, and as full
compensation for all the Employee’s services rendered under this Agreement, the
Employee shall receive the following compensation and benefits:

                a.             Base Salary:

                The Employee shall receive an annual base salary (as increased
from time to time, “Base Salary”) at the rate of $232,500.  The Employee’s Base
Salary will be payable in installments consistent with the Company’s payroll
schedule, subject to usual and required employee payroll deductions, including,
without limitation, applicable taxes.  Employee’s Base Salary shall be increased
on an annual basis in the sole discretion of the Board.

                b.             Performance Bonus:

                The Employee’s performance cash bonus for any year under this
Agreement shall be as determined by the Board and calculated based on Employee’s
performance (as an individual and as part of the Company).    The decision about
whether the necessary criteria have been met for a performance cash bonus and
whether to award such performance bonus shall be in the sole and absolute
discretion of the Board and is final.  The bonus, should one be awarded, shall
be payable within ninety (90) days following the period for which the bonus is
awarded.

                c.             Equity:

                On the Effective Date of this Agreement, Employee shall receive
an award of incentive stock options (ISOs), issued pursuant and subject to the
Company’s 2008 Omnibus Incentive Plan (the “Option Plan,” a copy of which has
been furnished to Employee), entitling Employee to purchase seventy-five
thousand (75,000) shares of the Company’s Common Stock (the “Initial Option
Award”).  Employee is eligible to receive an additional award in the sole and
absolute discretion of the Board.  The purchase price per share for any option
award will be the fair market value of such Common Stock at the time of such
equity award.  The grant to Employee of and payment for the any option award
shall in each case be made pursuant and subject to the terms of an ISO Agreement
(with associated exhibits, a copy of which has been provided to Employee)
between the Company and Employee, consistent with the Option Plan.  In the event
this Agreement is terminated for any reason by either the Company or Employee,
Employee shall not be entitled to, and therefore shall forfeit, any unvested
equity interest in the Company.

                d.             Benefits:

                The Employee shall be eligible for participation in the employee
welfare benefit plans, practices, policies and programs provided by the Company,
including but not limited to, health insurance and dental insurance, subject to
the terms and provisions of said benefit plans.  The Employee shall also be
entitled to paid time off (PTO) as described in the Company’s Human Resource
Policy Manual, in effect from time to time, with the exception that the Employee
shall be entitled to a total of twenty (20) PTO days per annum.  In addition,
subject to approval by the Company’s Chief Executive Officer, Employee shall be
reimbursed for reasonable expenses relating to Employee’s professional education
up to an aggregate Net Payment (defined as a net cash payment after the
deduction of applicable payroll taxes) of Sixteen Thousand Dollars ($16,000)
(the “Education Payment”) and professional licensing fees (if applicable).

 

 

Page 2

MAKO Employment Agreement – R. Leparmentier

 

--------------------------------------------------------------------------------



 

                e.             Relocation:

                Employee has committed to working full-time at the Company’s
South Florida headquarter or traveling on Company business until ultimately
relocating to South Florida (the “Relocation”), with an intention to do so
within the one year period following the Effective Date (the “Intended
Relocation Period”).  The Company shall reimburse Employee for reasonable and
customary Relocation expenses, which are pre-approved by the Company’s Chief
Financial Officer, in a total Gross Payment (defined as a payment that shall be
subject to applicable payroll taxes, through the Company’s payroll withholding
process) amount not to exceed Twenty Thousand Dollars ($20,000) (the “Relocation
Allowance”).  Until the Relocation or expiration of the Intended Relocation
Period, whichever is sooner, the Company shall provide Employee with a monthly
Gross Payment of up to One Thousand Dollars ($1,000) for reimbursement of
personal coach airfare expenses to the Norwalk, Connecticut area, which shall
not exceed Twelve Thousand Dollars ($12,000) in the aggregate (the “Travel
Allowance”). During the period commencing upon the Effective Date and ending
upon the earlier of (i) Employee’s purchase of a South Florida residence (a
“Residential Purchase”) and (ii) twelve (12) months thereafter, the Company
shall provide Employee with a monthly Gross Payment of up to Three Thousand Five
Hundred Dollars ($3,500) for actual costs incurred for temporary housing in
South Florida (collectively, the “Housing Allowance”), provided however, that
Employee and Company shall meet every six (6) months during which temporary
housing payments are being made to review the progress of Employee’s relocation
efforts.  Upon a Residential Purchase, the Company shall provide to Employee a
one time Net Payment of up to Thirty Seven Thousand Dollars ($37,000) for
reimbursement of Employee’s actual and customary closing costs, which are
pre-approved by the Company’s Chief Financial Officer (the “Closing
Allowance”).  The parties agree that at the Company’s sole discretion any of the
payments described in this Section 2(e) shall be billed directly to the
Company.  The parties further agree that all Relocation and Residential Purchase
items set forth in Schedule 1 hereto are deemed to be reasonable and, therefore,
approved (but each shall still require pre-approval in regards to cost) and that
Relocation and Residential Purchase items not set forth in Schedule 1 are
presumed to be unreasonable and are therefore subject to pre-approval in regards
to both the nature and cost of such item.  Notwithstanding the terms and
conditions set forth in this Section 2, Employee expressly agrees and
acknowledges that (i) the maximum aggregate Gross Payments to be made by Company
to Employee under all of the Relocation Allowance, the Travel Allowance, the
Housing Allowance and the Closing Allowance (collectively the “Relocation
Payments”) shall be One Hundred Twenty Nine Thousand Dollars ($129,000), and
(ii) if, within twenty-four (24) months of the date of this Agreement,
Employee’s employment with the Company terminates for any reason except Good
Reason (as defined in Section 3(d) of this Agreement), Employee shall repay a
prorated share of the Relocation Payments and the Education Payment based on a
twenty-four (24) month proration formula.

                f.             Insurance:

                The Company shall provide industry standard Director’s and
Officer’s (“D&O”) Insurance during the term of this Agreement at its sole
expense.  Employee, if an officer of the Company, shall be named as an insured
under the policy.  The Company shall enter into an indemnification agreement (a
copy of which has been provided to Employee), whereby Company shall indemnify
Employee and agree to hold Employee harmless, from all covered claims, demands,
judgments, assessments, and costs, including attorney or other professional
fees, in excess of the amount of insurance provided and/or which are incurred by
application of the retention amount.

 

Page 3

MAKO Employment Agreement – R. Leparmentier

 

--------------------------------------------------------------------------------



 

3.             Termination

                a.             At the Expiration of the Term

                If the Employee’s employment with the Company terminates at the
end of the Term, the Company shall have no further obligation to the Employee
under this Agreement, except for accrued and unpaid Base Salary and benefits the
Employee has accrued pursuant to any applicable welfare benefit plans provided
by the Company, earned but unpaid bonuses, and unreimbursed business-related
expenses and unused vacation time in accordance with Company policy. 

                b.             Automatic Termination Due To Death or Disability

                If the Employee dies or suffers any Disability (as such term is
hereinafter defined) his employment pursuant to this Agreement shall
automatically terminate on the date of his death or Disability, as the case may
be. For purposes of this Agreement, the term “Disability” shall mean the
inability of the Employee to perform his duties, with or without reasonable
accommodations, under this Agreement because of physical or mental illness or
incapacity for a period of ninety (90) days in any six (6) month period. For
purposes of this Agreement, the term “Date of Disability” shall be the 90th day
of such Disability.

                In the event of death of Employee, the Company shall have no
further obligation under this Agreement, except for (1) accrued (through the
date of termination) and unpaid Base Salary, (2) benefits the Employee has
accrued pursuant to any applicable welfare benefits plan, earned (through the
date of termination) but unpaid bonuses, and unreimbursed business-related
expenses, in accordance with Company policy and (3) payment for six (6) months
of continued participation in the Company’s health benefits for the Employee’s
spouse/dependents. In the event of Disability the Company shall have no further
obligation to the Employee under the Agreement, except for (a) accrued (through
the date of termination) and unpaid Base Salary, benefits the Employee has
accrued pursuant to any applicable welfare benefits plan, (b) earned (through
the date of termination) but unpaid bonuses, and unreimbursed business-related
expenses and unused vacation time in accordance with Company policy and (c)
payment for six (6) months of continued participation in the Company’s health
benefits for the Employee and his spouse/dependents.  The Base Salary payment
shall be at the rate in effect at the time of death or Disability. 

                c.             Termination by the Company Without Cause

                The Company may terminate this Agreement at any time during the
Term without Cause. In the event of termination without Cause, the Company shall
pay the Employee six (6) months Base Salary at the rate in effect at the time,
in monthly installments and shall pay for continuation of health benefits for
six (6) months.  The Employee shall also be paid for accrued (through the date
of termination) and unpaid Base Salary, and benefits which Employee accrued
pursuant to any applicable welfare benefits plan, earned (through the date of
termination) but unused vacation for that year, earned but unpaid bonuses, and
unreimbursed business-related expenses, in accordance with Company policy. 

                d.             Termination by the Employee

                The Employee may terminate this Agreement at any time by
providing the Company with sixty (60) days advance written notice, or for Good
Reason (as such term is hereinafter defined) by providing the Company written
notice.  For the purposes of this Agreement, “Good Reason” shall mean (i) a
material adverse change of Employee’s Job Responsibilities, (ii) a breach by the
Company with respect to (1) its compensation obligations under this Agreement
which has not been cured after thirty (30) days written notice by Employee, or
(2) its Notice of Non-Renewal, (iii) a decrease in Employee’s Base Salary not
equally applied (on a percentage basis) to all employees subject to an
employment agreement with the Company, or (iv) after Employee’s Relocation, the
Company relocates its South Florida offices to a location more than one hundred
(100) miles from its location at the time of Employee’s Relocation.

 

Page 4

MAKO Employment Agreement – R. Leparmentier

 

--------------------------------------------------------------------------------



 

                In the event Employee terminates this Agreement for Good Reason,
he shall be entitled to severance in an amount equal to six (6) months Base
Salary at the rate in effect at the time, paid in monthly installments, and
payment of health continuation benefits for six (6) months.  In addition,
Employee shall be paid accrued (through the date of termination) and unpaid Base
Salary and benefits which Employee accrued pursuant to any applicable welfare
benefits plan, earned (through the date of termination) but unpaid bonuses, and
unreimbursed business-related expenses and unused vacation time in accordance
with Company policy.

                In the event Employee terminates this Agreement without Good
Reason, the Employee shall only be entitled to payment for accrued (through the
date of termination) and unpaid Base Salary and benefits which Employee accrued
pursuant to any applicable welfare benefit plan, earned (through the date of
termination) but unpaid bonuses, and unreimbursed business-related expenses, in
accordance with Company policy.

                e.             Termination by the Company for Cause

                The Company shall have the right to immediately terminate the
employment of the Employee for Cause (as such term is hereinafter defined), if
such termination is approved by not less than two-thirds of the Board at a
meeting of the Board called and held for such purpose, provided the Employee is
given at least five (5) days advance notice of such meeting and is given the
opportunity to speak at such meeting. For purposes of this Agreement, “Cause”
shall mean any act or any failure to act on the part of the Employee which
constitutes: (i) the willful, knowing or grossly negligent failure or refusal of
the Employee to perform his duties under this Agreement or to follow the
reasonable directions of the Company’s Chief Executive Officer which has
continued for thirty (30) days following written notice of such failure or
refusal from the Board; (ii) a breach by the Employee of any fiduciary duty to
the Company or any of the Company’s subsidiaries for which the Employee is
required to perform services under this Agreement; (iii) material and willful
misfeasance or malfeasance by the Employee in connection with the performance of
his duties under this Agreement; (iv) Employee’s commission of an act which is a
fraud or embezzlement; (v) the conviction of the Employee for, or a plea of
guilty or nolo contendere to a criminal act which is a felony; (vi) a material
breach or default by the Employee of any provision of this Agreement which has
continued for thirty (30) days following notice of such breach or default from
the Board; (vii) the Employee’s willful and material breach or violation of any
law, rule, regulation (other than traffic violations or similar offenses);
(viii) abuse of drugs or alcohol to the detriment of the Company; or (ix) the
Employee not maintaining his primary residence in the South Florida region.

                In the event the Employee is terminated for Cause, the Employee
shall only be entitled to payment for accrued (through the date of termination)
and unpaid Base Salary and benefits which Employee accrued pursuant to any
applicable welfare benefits plan, earned (through the date of termination) but
unpaid bonuses, and unreimbursed business-related expenses, in accordance with
Company policy. 

4.             Discoveries and Works

                The Employee understands and agrees that any and all
Confidential Information (as hereinafter defined) of the Company which he has
access to, uses or creates during his employment with the Company is and shall
at all times remain the sole and exclusive property of the Company, and the
Employee further agrees to assign to the Company any right, title or interest he
may have in such Confidential Information to the Company. The Employee also
agrees that, if he is asked by the Company (at its expense), he will do all
things and sign all necessary documents reasonably necessary in the opinion of
the Company to eliminate any ambiguity as to the right of the Company in such
Confidential Information including but not limited to providing his full
cooperation to the Company in the event of any litigation to protect, establish
or obtain such rights of the Company.

 

Page 5

MAKO Employment Agreement – R. Leparmentier

 

--------------------------------------------------------------------------------



 

                The Employee understands that this Section 4 does not waive or
transfer his rights to any invention for which no equipment, supplies, facility
or trade secret or Confidential Information of the Company was used and which
was developed entirely on his own time, unless the invention relates to the
business of the Company, or to the Company’s actual demonstratively anticipated
research or development, or the invention results from any work that he
performed for the Company during the term of his employment relationship with
the Company.

                The Employee hereby assigns and transfers to the Company, its
successors, legal representatives and assigns, his entire right, title, and
interest in and to any and all present and future works of authorship,
inventions, know-how, confidential information, proprietary information, or
trade secrets resulting from work done by him on behalf of the Company
(collectively, the “Intellectual Property”).  The Employee agrees to waive all
moral rights relating to the Intellectual Property developed or produced,
including without limitation any and all rights of identification of authorship,
any and all rights of approval, restriction or limitation on use or subsequent
modifications and any and all rights to prevent any changes prejudicial to his
honor or reputation.  The Employee further agrees to provide all assistance
reasonably requested by the Company in the establishment, preservation and
enforcement of its rights in the Intellectual Property, such assistance to be
provided at the Company’s expense, but without any additional compensation to
the Employee.

5.             Confidentiality and Noncompetition Covenants

                a.             Confidentiality

                The Employee acknowledges that, during the course of his
employment with the Company, the Employee may receive special training and/or
may be given access to or may become acquainted with Confidential Information
(as hereinafter defined) of the Company. As used in this Section 5,
“Confidential Information” of the Company means all Intellectual Property Rights
not available in the public domain, trade practices, business plans, price
lists, supplier lists, customer lists, marketing plans, financial information,
software and all other compilations of information which relate to the business
of the Company, or to any of its subsidiaries, and which have not been disclosed
by the Company to the public, or which are not otherwise generally available to
the public.

                The Employee acknowledges that the Confidential Information of
the Company, as such may exist from time to time, are valuable, confidential,
special and unique assets of the Company and its subsidiaries, expensive to
produce and maintain and essential for the profitable operation of their
respective businesses. The Employee agrees that, during the course of his
employment with the Company, or at any time thereafter, he shall not, directly
or indirectly, communicate, disclose or divulge to any Person (as such term is
hereinafter defined), or use for his benefit or the benefit of any Person, in
any manner, any Confidential Information of the Company or its subsidiaries
acquired during his employment with the Company or any other confidential
information concerning the conduct and details of the businesses of the Company
and its subsidiaries, except as required in the course of his employment with
the Company or as otherwise may be required by law. For purposes if this
Agreement, “Person” shall mean any individual, partnership, corporation, trust,
unincorporated association, joint venture, limited liability company or other
entity or any government, governmental agency or political subdivision.

                All documents relating to the businesses of the Company and its
affiliates including, without limitation, Confidential Information of the
Company, whether prepared by the Employee or otherwise coming into the
Employee’s possession, are the exclusive property of the Company and such
respective subsidiaries, and must not be removed from the premises of the
Company, except as required in the course of the Employee’s employment with the
Company. The Employee shall return all such documents (including any copies
thereof) to the Company when the Employee ceases to be employed by the Company
or upon the earlier request of the Company or the Board.

 

Page 6

MAKO Employment Agreement – R. Leparmentier

 

--------------------------------------------------------------------------------



 

                The Employee agrees not to disclose the terms of this Agreement
to any other non-officer employee of the Company without the consent of the
Chief Executive Officer.

                b.             Noncompetition

                During the Term of this Agreement (including any extensions
thereof) and for a period of one (1) year following the termination of the
Employee’s employment under this Agreement for any reason, the Employee shall
not, except with the Company’s express prior written consent, directly or
indirectly, in any capacity, for the benefit of any entity or person (including
the Employee):

                                (i)            Become employed by, own, operate,
manage, direct, invest in (except investment through a mutual fund or ownership
of less than 1% of the securities of a public company in competition with the
Business), or otherwise, directly or indirectly, engage in, or be employed by,
any entity or person which competes with the Business (as hereinafter defined)
within the Territory.  For purposes of this Agreement, “Business” shall mean the
development and/or manufacture, sale or distribution to the orthopedics market
of any image guided surgical device and/or software used in combination with any
surgical robotic device and/or software.  For purposes of this Agreement,
“Territory” shall mean the United States of America. 

                                (ii)           Solicit, service, divert, take
away, or contact any customer, client or employee of the Company, or any of its
subsidiaries, or promote a competing service to any customer, client or employee
of the Company, its subsidiaries or any of its respective businesses.

6.             Reliance

                The Employee acknowledges that his compliance with the
provisions of Section 5 of this Agreement (hereinafter referred to as the
“Restrictive Covenants”) is a material part of the consideration bargained for
by the Company under this Agreement. The Employee agrees that such covenants are
reasonable as to scope and duration and agrees to be bound by the provisions of
Section 5 of this Agreement to the maximum extent permitted by law, it being the
intent and spirit of the parties to this Agreement that the provisions of
Section 5 of this Agreement shall be enforceable. However, the parties to this
Agreement further agree that if any portion of the Restrictive Covenants or
their application is construed to be invalid or unenforceable, then the other
portions thereof and their application shall not be affected thereby and shall
be enforceable. If the Restrictive Covenants shall for any reason be held to be
excessively broad as to duration, geographic scope, property, subject or similar
factor, then the court making such determination shall have the power to reduce
or limit such duration, geographic scope, property, subject or similar factors
so as to be enforceable to the maximum extent compatible with applicable law,
and the Restrictive Covenants shall then be enforceable in its reduced or
limited form.

7.             Equitable Relief and Enforcement

                The Employee further acknowledges that any breach by him of the
Restrictive Covenants will result in irreparable injury to the Company and its
affiliates for which money damages could not adequately compensate the Company
or such affiliates. In the event of any such breach (or threatened breach), the
Company shall be entitled, in addition to all other rights and remedies which it
may have at law or in equity, to have an injunction issued by any competent
court enjoining and restraining the Employee and all other persons involved
therein from continuing such breach. The Company shall be entitled to such
injunction without necessity of posting any bond, but if a bond is nonetheless
required by the court entertaining the motion for the injunction, the parties to
this Agreement agree that a bond in the amount of US$1,000 is appropriate. The
existence of any claim or cause of action which the Employee or any such other
Person may have against the Company shall not constitute a defense or bar to the
enforcement of the Restrictive Covenants.

 

Page 7

MAKO Employment Agreement – R. Leparmentier

 

--------------------------------------------------------------------------------



 

8.             Miscellaneous

                a.             Entire Agreement; Amendment; Waivers; Headings

                Except as otherwise set forth herein, this Agreement constitutes
the entire agreement between the parties to this Agreement with respect to the
subject matter of this Agreement and supersedes all prior negotiations,
understandings, agreements, arrangements and understandings, both oral and
written, between the parties to this Agreement with respect to such subject
matter.  This Agreement may not be amended or modified in any respect, except by
the mutual written agreement of the parties to this Agreement. The waiver by any
of the parties to this Agreement of any other party’s prompt and complete
performance, or breach or violation, of any of the provisions of this Agreement
shall not operate nor be construed as a waiver of any subsequent breach or
violation, and the waiver by any of the parties to this Agreement to exercise
any right or remedy which it may possess under this Agreement shall not operate
nor be construed as a bar to the exercise of such right or remedy by such party
upon the occurrence of any subsequent breach violation. Descriptive headings
contained in this Agreement are for convenience only and shall not control or
affect the meaning or construction of any provision of this Agreement.
Notwithstanding anything in this Agreement to the contrary, the provisions of
Sections 4, 5, 6 and 7 of this Agreement shall survive the termination of the
Employee’s employment under this Agreement, however caused, and the termination
of this Agreement.

                b.             Counterparts

                This Agreement may be executed in any numbers of counterparts
(including facsimile copies thereof) and by the separate parties hereto in
separate counterparts (including facsimile copies thereof), each of which shall
be deemed to be one and the same instrument.

                c.             Notices

                All notices, requests, demands, instructions, consents or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if and when (a) delivered
personally, (b) transmitted by facsimile, prepaid telegram or telex, (c) mailed
by first class certified mail, return receipt requested, postage prepaid, or (d)
sent by an internationally recognized express courier service, postage or
delivery charges prepaid, to the parties at (i) for the Company, at 2555 Davie
Road, Attn: Chief Financial Officer, Ft. Lauderdale, FL 33317 and (ii) for
Employee, at the address of record on file with the Company’s human resources
department, as provided by Employee from time to time.

                d.             Successors and Assigns

                No party hereto shall have the right to assign this Agreement or
any rights or obligations hereunder without the consent of the other parties;
provided, however that this Agreement shall be assignable by the Company, in its
sole discretion (a) upon a sale or acquisition of the Company, or (b) to any
affiliate of the Company, without such consent and upon such assignment, shall
inure to the benefit of, and be binding upon, both the Employee and the person
or entity purchasing such assets, business or goodwill, or surviving such merger
or resulting from such consolidation, or the successor company, as the case may
be, in the same manner and to the same extent as though such other person or
entity or the successor company were the Company.  Notwithstanding the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties to this Agreement and their respective personal representatives,
heirs, successors and assigns.

 

Page 8

MAKO Employment Agreement – R. Leparmentier

 

--------------------------------------------------------------------------------



 

                e.             Applicable Law; Arbitration as Exclusive Remedy

                This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without regard to conflict of laws
principles. All controversies or claims arising out of or relating to Paragraph
1 through 3 of this Agreement shall be resolved by arbitration administered by
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes, except the parties agree the matter shall be handled by
a single arbitrator. The award rendered in any arbitration proceeding under this
section shall be final and binding.  Judgment upon the award rendered by the
arbitrator(s) may be entered by a court of competent jurisdiction.  Any demand
for arbitration must be made and filed within one hundred and eighty (180) days
of the date the requesting party knew or reasonably should have known of the
event giving rise to the controversy or claim.  Any claim or controversy not
submitted to arbitration in accordance with this section shall be considered
waived, and, therefore, no arbitration panel or tribunal or court shall have the
power to rule or make any award on such claims or controversy.  The prevailing
party in such arbitration proceeding shall be entitled to recover reasonable
expenses, including attorney’s fees and costs.

                f.             Adherence to Legal, Regulatory, Company and
Ethical Requirements. Employee agrees and covenants that he shall at all times
conduct himself in full compliance with all legal and ethical regulations and
industry guidelines applicable to his position with the Company, including,
without limitation, all rules, regulations and policies of the Company, the
Securities & Exchange Commission (“SEC”) and NASDAQ stock market, the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d-1329d-8;
42 U.S.C. 1320d-2) (“HIPAA”), the Foreign Corrupt Practices Act (the “FCPA”) and
Advanced Medical Technology Association (“AdvaMed”) Code of Ethics on
Interactions with Health Care Professionals.

 

*  *  *  *  *

[Signature Page Follows]

 

 

 

 

 

 

Page 9

MAKO Employment Agreement – R. Leparmentier

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, THE PARTIES TO THIS Agreement have placed their hands as of
the day and year first above written.

 

By:

/s/ Richard Leparmentier

 

Dated: 

March 29, 2010

Name: 

Richard Leparmentier

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAKO SURGICAL CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Maurice R. Ferré

 

Dated:

March 29, 2010

Dr. Maurice R. Ferré
President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Page 10

MAKO Employment Agreement – R. Leparmentier

 

--------------------------------------------------------------------------------



 

Schedule 1

 

Relocation Items

 

MAKO will pay for some of the closing costs associated with purchasing your new
home.  These may include:

 

Ÿ

Loan origination fees, discount points or mortgage broker points up to 1%

 

Ÿ

Application fee

 

Ÿ

Processing fee

 

Ÿ

Normal and customary attorneys’ fees

 

Ÿ

Appraisal and/or survey of the new home, if required by the lender

 

Ÿ

Inspections

 

Ÿ

Credit report charges

 

Ÿ

Normal and customary escrow or closing fees charged by the Title Company and/or
lender to close the sale (not including items such as taxes and insurance that
must be paid in advance into escrow accounts)

 

Ÿ

Notary fees

 

Ÿ

Assumption or transfer fees

 

Ÿ

Title insurance or fees for examination of title (owner’s title not included
unless required by lender)

 

Ÿ

Normal and customary recording fees

 

Ÿ

Documentary stamps

 

Ÿ

Courier fees

 

 

 

MAKO will pay for certain reasonable miscellaneous expenses associated with your
relocation.  These expenses may include:

 

Ÿ

Installation/connection of phone, cable or internet services

 

Ÿ

Public utility deposits

 

Ÿ

Driver’s license and automobile registration fees

 

 

 

Page 11

MAKO Employment Agreement – R. Leparmentier

 

--------------------------------------------------------------------------------